Exhibit 10.6

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of July 24,
2013, by and among Rexford Industrial Realty, Inc., a Maryland corporation (the
“REIT”), Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Operating Partnership”), each Protected Partner identified as a signatory on
Schedule I, as amended from time to time, and each Guaranty Partner identified
as a signatory on Schedule II, as amended from time to time.

RECITALS

WHEREAS, the REIT desires to consolidate the ownership of a portfolio of
properties currently owned, directly or indirectly, by certain entities, as set
forth in the Formation Transaction Documentation.

WHEREAS, the Formation Transactions relate to the proposed offering of the
common stock of the REIT, par value $.01 per share, following which the REIT
will operate as a self-administered and self-managed real estate investment
trust within the meaning of Section 856 of the Code (as defined below); and

WHEREAS, as a condition to engaging in the Formation Transactions, and as an
inducement to do so, the parties hereto are entering into this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

For purposes of this Agreement the following terms shall apply:

Section 1.1 “50% Termination” has the meaning set forth in Section 1.17.

Section 1.2 “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

Section 1.3 “Agreement” has the meaning set forth in the preamble.

Section 1.4 “Approval of the Partners’ Representatives” means the written
approval of at least two (2) of the Partners’ Representatives with respect to
any matter or transaction (for the avoidance of doubt, no vote in favor of any
transaction by any of the Partners’ Representatives or any of their Affiliates
in their capacity as owner shares of the REIT or OP Units, shall constitute such
approval).



--------------------------------------------------------------------------------

Section 1.5 “Approved Liability” means:

(a) A liability of the Operating Partnership (or of an entity whose separate
existence from the Operating Partnership is disregarded for Federal income tax
purposes) with respect to which all of the following requirements are satisfied:

(i) the liability is secured by real property or other assets (the “Collateral”)
owned directly or indirectly by the Operating Partnership (or by an entity whose
separate existence from the Operating Partnership is disregarded for Federal
income tax purposes);

(ii) on the date on which the Operating Partnership designated such liability as
an Approved Liability, the outstanding principal amount (and any accrued and
unpaid interest) of the liability and any other Approved Liabilities secured by
such Collateral at such time was no more than 70% of the fair market value (as
reasonably determined in good faith by the Operating Partnership) of the
Collateral at such time, provided that if interest on such liability is not
required to be paid at least annually or if the documents evidencing such
liability permit the borrower to borrow additional amounts that are secured by
the Collateral, the outstanding principal amount of such liability shall include
the maximum amount that could be so added to the principal amount of such
liability without a default;

(iii) the liability constitutes “qualified nonrecourse financing” as defined in
Section 465(b)(6) of the Code with respect to the Protected Partners
(disregarding the guaranties by the Guaranty Partners);

(iv) no other person has executed any guarantees with respect to such liability
other than: (A) guarantees by the Guaranty Partners; (B) guarantees by
Affiliates of the Operating Partnership, provided that each applicable Guaranty
Partner indemnifies each such Affiliate against any liability of such Affiliate
(to the extent such liability does not exceed such Guaranty Partner’s Required
Liability Amount) arising solely from the existence or performance of such
guaranty; and (C) recourse carve out guaranties (i.e., bad-boy guaranties); and

(v) the Collateral does not provide security for another liability (other than
another Approved Liability) that ranks senior to, or pari passu with, the
liability described in clause (i) above.

For purposes of determining whether clause (ii) has been satisfied in situations
where one or more potential Approved Liabilities are secured by more than one
item of Collateral, the Operating Partnership shall allocate such liabilities
among such items of Collateral in proportion to their relative fair market
values (as reasonably determined in good faith by the Operating Partnership);

 

2



--------------------------------------------------------------------------------

(b) A liability of the Operating Partnership that:

(i) is not secured by any of the assets of the Operating Partnership and is a
general, recourse obligation of the Operating Partnership; and

(ii) is not provided by a lender that has an interest in the Operating
Partnership or is related to the Operating Partnership within the meaning of
Section 465(b)(3)(C) or the Code; or

(c) Any other indebtedness approved by the Partners’ Representative (or his
successor or designee) in his sole and absolute discretion.

Section 1.6 “Closing Date” has the meaning assigned to it in the applicable
Formation Transaction Documentation.

Section 1.7 “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.8 “Collateral” has the meaning set forth in the definition of
“Approved Liability.”

Section 1.9 “Debt Gross Up Amount” has the meaning set forth in definition of
“Make Whole Amount.”

Section 1.10 “Debt Notification Event” means, with respect to an Approved
Liability, any transaction in which such liability shall be refinanced,
otherwise repaid (excluding for this purpose, scheduled payments of principal
occurring prior to the maturity date of such liability), or guaranteed by any of
the REIT, the Operating Partnership, or one or more of their Affiliates, or
guaranteed by one or more partners of the Operating Partnership.

Section 1.11 “Exchange” has the meaning set forth in Section 2.1(b).

Section 1.12 “Formation Transaction Documentation” means all of the agreements,
substantially in the forms accompanying the Confidential Request for Consent
dated February 22, 2013, pursuant to which the REIT or the Operating Partnership
will acquire a portfolio of properties currently owned, directly or indirectly,
by the entities set forth in such agreements.

Section 1.13 “Formation Transactions” means the acquisition of a portfolio of
properties pursuant to the Formation Transaction Documentation.

Section 1.14 “Fundamental Transaction” means a merger, consolidation or other
combination of the Operating Partnership with or into any other entity, a
transfer of all or substantially all of the assets of the Operating Partnership,
any reclassification, recapitalization or change of the outstanding equity
interests of the Operating Partnership, or a conversion of the Operating
Partnership into another form of entity.

Section 1.15 “Gross Up Amount” has the meaning set forth in definition of “Make
Whole Amount.”

 

3



--------------------------------------------------------------------------------

Section 1.16 “Guaranteed Liability” means any Approved Liability that is
guaranteed, in whole or in part, by one or more Guaranty Partners in accordance
with this Agreement.

Section 1.17 “Guaranty Indemnification Period” means the period commencing on
the Closing Date and ending on the twelfth (12th) anniversary of the Closing
Date; provided, however, that such period shall end with respect to any Guaranty
Partner to the extent that such Partner owns less than fifty percent (50%) of
the OP Units originally received by the Protected Partner or Guaranty Partner in
the Formation Transactions, disregarding the sale, exchange or other disposition
of any such OP Units sold, exchanged or otherwise disposed of by the Protected
Partner or Guaranty Partner in a Permitted Disposition (such an event, a “50%
Termination”).

Section 1.18 “Guaranty Partner” means: (i) each signatory on Schedule II
attached hereto, as amended from time to time; (ii) any person who holds OP
Units and who acquired such OP Units from another Guaranty Partner in a
transaction in which such person’s adjusted basis in such OP Units, as
determined for Federal income tax purposes, is determined, in whole or in part,
by reference to the adjusted basis of the other Guaranty Partner in such OP
Units; and (iii) with respect to a Guaranty Partner that is Pass Through Entity,
and solely for purposes of computing the amount to be paid under Section 2.4
with respect to such Guaranty Partner, any person who (y) holds an interest in
such Guaranty Partner, either directly or through one or more Pass Through
Entities, and (z) is required to include all or a portion of the income of such
Guaranty Partner in its own gross income.

Section 1.19 “Guaranty Opportunity” has the meaning set forth in Section 2.4(b).

Section 1.20 “Make Whole Amount” means:

(a) with respect to any Protected Partner that recognizes gain under
Section 704(c) of the Code as a result of an Property Indemnification Period
Transfer, the sum of (i) the product of (x) the income and gain recognized by
such Protected Partner under Section 704(c) of the Code in respect of such
Property Indemnification Period Transfer (taking into account any adjustments
under Section 743 of the Code to which such Protected Partner is entitled)
multiplied by (y) the Make Whole Tax Rate, plus (ii) an amount equal to the
combined Federal, applicable state and local income taxes (calculated using the
Make Whole Tax Rate) imposed on such Protected Partner as a result of the
receipt by such Protected Partner of a payment under Section 2.2 (the “Gross Up
Amount”); provided, however, that the Gross Up Amount shall be computed without
regard to any losses, credit, or other tax attributes that such Protected
Partner might have that would reduce its actual tax liability; and

(b) with respect to any Guaranty Partner that recognizes gain as a result of a
breach by the Operating Partnership of the provisions of Section 2.4 hereof, the
sum of (i) the product of (x) the income and gain recognized by such Guaranty
Partner by reason of such breach, multiplied by (y) the Make Whole Tax Rate,
plus (ii) an amount equal to the combined Federal, applicable state and local
income taxes (calculated using the Make Whole Tax Rate) imposed on such Guaranty
Partner as a result of the receipt by such Guaranty Partner of a payment under
Section 2.4 (the “Debt Gross Up Amount”); provided, however, that the Debt Gross
Up Amount shall be computed without regard to any losses, credit, or other tax
attributes that such Guaranty Partner might have that would reduce its actual
tax liability.

 

4



--------------------------------------------------------------------------------

For purposes of calculating the amount of Section 704(c) gain that is allocated
to a Protected Partner, (i) subject to clause (ii) below, any “reverse
Section 704(c) gain” allocated to such Protected Partner pursuant to Treasury
Regulations § 1.704-3(a)(6) shall not be taken into account, and (ii) if, as a
result of adjustments to the Gross Asset Value (as defined in the OP Agreement)
of the Protected Properties pursuant to clause (b) of the definition of Gross
Asset Value as set forth in the OP Agreement, all or a portion of the gain
recognized by the Operating Partnership that would have been Section 704(c) gain
without regard to such adjustments becomes or is treated as “reverse
Section 704(c) gain” or Section 704(b) gain under Section 704 of the Code, then
such gain shall continue to be treated as Section 704(c) gain; provided that the
total amount of 704(c) gain and income taken into account for purpose of
calculating the Make Whole Amount shall not exceed the initial Section 704(c)
gain amount as of the Closing Date (whether or not equal to the estimated amount
set forth on Exhibit B).

Section 1.21 “Make Whole Tax Rate” means, with respect to a Protected Partner
who is entitled to receive a payment under Section 2.2 and with respect to a
Guaranty Partner who is entitled to receive payment under Section 2.4, the
highest combined statutory Federal, state and local tax rate in respect of the
income or gain that gave rise to such payment, taking into account the character
of the income and gain in the hands of such Protected Partner or Guaranty
Partner, as applicable (reduced, in the case of Federal taxes, by the deduction
allowed for income taxes paid to a state or locality), for the taxable year in
which the event that gave rise to such payment under Section 2.2 or Section 2.4
occurred. Notwithstanding the foregoing, if a Protected Partner or Guaranty
Partner demonstrates to the reasonable satisfaction of the Operating Partnership
that such Protected Partner or Guaranty Partner, as applicable, is not entitled
to a Federal income tax deduction for all or a portion of the income taxes paid
to a state or locality, the Make Whole Tax Rate applicable to such Protected
Partner or Guaranty Partner shall be reduced only by the deduction, if any, the
Protected Partner or Guaranty Partner is entitled to take for such taxes.

Section 1.22 “OP Agreement” means the Agreement of Limited Partnership of
Rexford Industrial Realty, L.P., as amended from time to time.

Section 1.23 “OP Units” means common units of partnership interest in the
Operating Partnership.

Section 1.24 “Operating Partnership” has the meaning set forth in the preamble.

Section 1.25 “Partners’ Representatives” means Richard Ziman, Howard Schwimmer,
Michael Frankel and, in each case, his executors, administrators or permitted
assigns.

Section 1.26 “Pass Through Entity” means a partnership, grantor trust, or S
corporation for Federal income tax purposes.

 

5



--------------------------------------------------------------------------------

Section 1.27 “Permitted Disposition” means a sale, exchange or other disposition
of OP Units (i) by a Protected Partner or Guaranty Partner: (a) to such
Protected Partner’s or Guaranty Partner’s children, spouse or issue; (b) to a
trust for such Protected Partner or Guaranty Partner or such Protected Partner’s
or Guaranty Partner’s children, spouse or issue; (c) in the case of a trust
which is a Protected Partner or Guaranty Partner, to its beneficiaries, or any
of them, whether current or remainder beneficiaries; (d) to a revocable inter
vivos trust of which such Protected Partner or Guaranty Partner is a trustee;
(e) in the case of any partnership or limited liability company which is a
Protected Partner or Guaranty Partner, to its partners or members; and/or (f) in
the case of any corporation which is a Protected Partner or Guaranty Partner, to
its shareholders, and (ii) by a party described in clauses (a), (b), (c) or
(d) to a partnership, limited liability company or corporation of which the only
partners, members or shareholders, as applicable, are parties described in
clauses (a), (b), (c) or (d); provided, that for purposes of the definition of
Property Indemnification Period and Guaranty Indemnification Period, such
Protected Partner or Guaranty Partner, as applicable, shall be treated as
continuing to own any OP Units which were subject to a Permitted Disposition
unless and until there has been a sale, exchange or other disposition of such OP
Units by a permitted transferee which is not another Permitted Disposition.

Section 1.28 “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

Section 1.29 “Property Indemnification Period” means the period commencing on
the Closing Date and ending on the seventh (7th) anniversary of the Closing
Date; provided, however, that such period shall end with respect to any
Protected Partner upon a 50% Termination with respect to such Protected Partner.

Section 1.30 “Property Indemnification Period Transfer” has the meaning set
forth in Section 2.1(a).

Section 1.31 “Protected Partner” means: (i) each signatory on Schedule I
attached hereto, as amended from time to time; (ii) any person who holds OP
Units and who acquired such OP Units from another Protected Partner in a
transaction in which such person’s adjusted basis in such OP Units, as
determined for Federal income tax purposes, is determined, in whole or in part,
by reference to the adjusted basis of the other Protected Partner in such OP
Units; and (iii) with respect to a Protected Partner that is Pass Through
Entity, and solely for purposes of computing the amount to be paid under
Section 2.2 with respect to such Protected Partner, any person who (y) holds an
interest in such Protected Partner, either directly or through one or more Pass
Through Entities, and (z) is required to include all or a portion of the income
of such Protected Partner in its own gross income.

Section 1.32 “Protected Property” means each property identified on Exhibit A
hereto and each property acquired in Exchange for a Protected Property as set
forth in Section 2.1(b).

Section 1.33 “Required Liability Amount” means, with respect to each Guaranty
Partner, 110% of such Guaranty Partner’s “negative tax capital account” as of
the Closing Date, a current estimate of which is set forth on Exhibit C hereto
for each such Guaranty Partner.

 

6



--------------------------------------------------------------------------------

Section 1.34 “REIT” has the meaning set forth in the preamble.

Section 1.36 “Section 2.4 Notice” has the meaning set forth in Section 2.4(c).

Section 1.37 “Transfer” means any direct or indirect sale, exchange, transfer or
other disposition, whether voluntary or involuntary.

Section 1.38 “Treasury Regulations” means the income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

ARTICLE II

TAX MATTERS

Section 2.1 Taxable Transfers.

(a) Unless the Operating Partnership receives the Approval of the Partners’
Representatives with respect to a Property Indemnification Period Transfer,
during the Property Indemnification Period, the Operating Partnership shall
indemnify the Protected Partners as set forth in Section 2.2 if the Operating
Partnership or any entity in which the Operating Partnership holds a direct or
indirect interest shall cause or permit (i) any Transfer of all or any portion
of a Protected Property (including any interest therein or in the entity owning,
directly or indirectly, the Protected Property) in a transaction that would
result in the recognition of taxable income or gain by any Protected Partner
under Section 704(c) of the Code, or (ii) any Fundamental Transaction that would
result in the recognition of taxable income or gain to any Protected Partner
(such a Fundamental Transaction and such a Transfer, collectively a “Property
Indemnification Period Transfer”).

(b) Section 2.1(a) shall not apply to any Property Indemnification Period
Transfer of a Protected Property (including any interest therein or in the
entity owning, directly or indirectly, the Protected Property): (i) in a
transaction in which no gain is required to be recognized by a Protected Partner
(an “Exchange”), including a transaction qualifying under Section 1031 or
Section 721 (or any successor statutes) of the Code; provided, however, that any
property acquired by the Operating Partnership in the Exchange shall remain
subject to the provisions of this Article II in place of the exchanged Protected
Property for the remainder of the Property Indemnification Period; (ii) as a
result of the condemnation or other taking of any Protected Property by a
governmental entity in an eminent domain proceeding or otherwise, provided that
the Operating Partnership shall use commercially reasonable efforts to structure
such disposition as either a tax-free like-kind exchange under Section 1031 or a
tax-free reinvestment of proceeds under Section 1033, provided that in no event
shall the Operating Partnership be obligated to acquire or invest in any
property that it otherwise would not have acquired or invested in.

(c) For any taxable Transfer of all or any portion of any property of the
Operating Partnership which is not a Property Indemnification Period Transfer,
the Operating Partnership shall use commercially reasonable efforts to cooperate
with the Limited Partners to minimize any taxes payable by the Limited Partners
in connection with any such Transfers.

 

7



--------------------------------------------------------------------------------

Section 2.2 Indemnification for Taxable Transfers.

(a) In the event of a Property Indemnification Period Transfer described in
Section 2.1(a), each Protected Partner shall, within 30 days after the closing
of such Property Indemnification Period Transfer, receive from the Operating
Partnership an amount of cash equal to the estimated Make Whole Amount
applicable to such Property Indemnification Period Transfer. If it is later
determined that the true Make Whole Amount applicable to a Protected Partner
exceeds the estimated Make Whole Amount applicable to such Protected Partner,
then the Operating Partnership shall pay such excess to such Protected Partner
within 90 days after the closing of the Property Indemnification Period
Transfer, and if such estimated Make Whole Amount exceeds the true Make Whole
Amount, then such Protected Partner shall promptly refund such excess to the
Operating Partnership, but only to the extent such excess was actually received
by such Protected Partner.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner under Section 2.1(a)
shall be a claim against the Operating Partnership for the Make Whole Amount as
set forth in this Section 2.2, and no Protected Partner shall be entitled to
pursue a claim for specific performance of the covenants set forth in
Section 2.1(a) or bring a claim against any person that acquires a Protected
Property from the Operating Partnership in violation of Section 2.1(a).

(c) For the avoidance of doubt, a vote in favor of a Property Indemnification
Period Transfer by a Protected Partner in its capacity as an owner of OP Units
or shares of the REIT shall not constitute a waiver of such Protected Partner’s
right to indemnification pursuant to this Section 2.2 as a result of such
Property Indemnification Period Transfer.

Section 2.3 Section 704(c) Gains. A good faith estimate of the initial amount of
Section 704(c) gain allocable to each Protected Partner as of the Closing Date
of the Formation Transactions is set forth on Exhibit B hereto. The parties
acknowledge that the initial amount of such Section 704(c) gain may be adjusted
over time as required by Section 704(c) of the Code and the Regulations
promulgated thereunder.

Section 2.4 Approved Liability Maintenance and Allocation.

(a) During the Guaranty Indemnification Period, the Operating Partnership shall:
(i) maintain on a continuous basis an amount of Approved Liabilities at least
equal to the Required Liability Amount; and (ii) provide the Partners’
Representatives, promptly upon request, with a description of the nature and
amount of any Approved Liabilities that are available to be guaranteed by the
Guaranty Partners pursuant to Section 2.4(b) of this Agreement. For the
avoidance of doubt, and notwithstanding any other provision of this Agreement,
the Operating Partnership shall not be required to maintain any amount of
Approved Liabilities in excess of the aggregate Required Liability Amount of all
Guaranty Partners.

 

8



--------------------------------------------------------------------------------

(b) (i) During the Guaranty Indemnification Period, the Operating Partnership
shall provide each Guaranty Partner with the opportunity to execute a guaranty,
substantially in the form attached hereto as Exhibit D or otherwise in a form
and manner that receives the Approval of the Partners’ Representatives, of one
or more Approved Liabilities in an amount up to such Guaranty Partner’s Required
Liability Amount (each such opportunity and each opportunity required by
Section 2.4(c), a “Guaranty Opportunity”), and (ii) after the Guaranty
Indemnification Period, and for so long as a Guaranty Partner has not had a 50%
Termination, the Operating Partnership shall use commercially reasonable efforts
to make Guaranty Opportunities available to each Guaranty Partner, provided that
in the case of this clause (ii), the Operating Partnership shall not be required
to incur any indebtedness that it would not otherwise have incurred, as
determined by the Operating Partnership in its reasonable discretion; provided,
however, that in the case of clauses (i) and (ii) the aggregate amount of all
guarantees required to be made available by the Operating Partnership for
execution by all Guaranty Partners need not exceed the aggregate Required
Liability Amount of all Guaranty Partners. The Operating Partnership shall have
the discretion to identify the Approved Liability or Approved Liabilities that
shall be made available for guaranty by each Guaranty Partner. Each Guaranty
Partner and its indirect owners may allocate the Guaranty Opportunity afforded
to such Guaranty Partner in any manner they choose. The Operating Partnership
agrees to file its tax returns allocating any debt subject to a Guaranty to the
applicable Guaranty Partners. Each Guaranty Partner shall bear the costs
incurred by it in connection with the execution of any guaranty to which it is a
party. To the extent a Guaranty Partner executes a guaranty, the Operating
Partnership shall deliver a copy of such guaranty to the lender under the
Guaranteed Liability promptly after receiving such copy from the relevant
Guaranty Partner.

(c) During the Guaranty Indemnification Period, the Operating Partnership shall
not allow a Debt Notification Event to occur unless the Operating Partnership
provides at least thirty (30) days’ written notice (a “Section 2.4 Notice”) to
each Guaranty Partner that may be affected thereby. The Section 2.4 Notice shall
describe the Debt Notification Event and designate one or more Approved
Liabilities that may be guaranteed by the Guaranty Partners pursuant to
Section 2.4(b) of this Agreement in an amount equal to the amount of the
refinanced or repaid Approved Liability that was guaranteed by such Guaranty
Partner immediately prior to the date of the Debt Notification Event. The
Section 2.4 Notice shall be deemed to have been provided when delivered in
person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Guaranty Partner at the
address set forth in the Register (as defined in the OP Agreement). Any Guaranty
Partner that desires to execute a guaranty following the receipt of a
Section 2.4 Notice shall provide the Operating Partnership with notice thereof
within ten (10) days after the date of the Section 2.4 Notice.

(d) Provided the Operating Partnership satisfies its obligations under
Section 2.4(a), (b) and (c) of this Agreement, the Operating Partnership shall
have no liability to a Guaranty Partner under Section 2.4(e) for breach of
Section 2.4, whether or not such Guaranty Partner timely accepts its Guaranty
Opportunity. Furthermore, the Operating Partnership makes no representation or
warranty to any Guaranty Partner concerning the treatment or effect of any
guaranty under Federal, state, local, or foreign tax law, and bears no
responsibility for any tax liability of any Guaranty Partner or Affiliate
thereof that is attributable to a reallocation, by a taxing authority, of debt
subject to a guaranty (other than a reallocation that results from any act or
omission taken by the Operating Partnership or one of its Affiliates in
violation of this Section 2.4 or an act or omission that is indemnifiable under
Section 2.4(e) of this Agreement).

 

9



--------------------------------------------------------------------------------

(e) If the Operating Partnership shall fail to comply with any provision of this
Section 2.4, the Operating Partnership shall pay, within thirty (30) days of
such failure, a Make Whole Payment to each Guaranty Partner who recognizes
income or gain as a result of such failure equal to the estimated Make Whole
Amount applicable to such failure. If it is determined that the true Make Whole
Amount applicable to a Guaranty Partner exceeds the estimated Make Whole Amount
applicable to such Guaranty Partner, then the Operating Partnership shall pay
such excess to such Guaranty Partner within thirty (30) days after the date of
such determination, and if such estimated Make Whole Amount exceeds the true
Make Whole Amount, then such Guaranty Partner shall pay such excess to the
Operating Partnership within thirty (30) days after the date of such
determination, but only to the extent such excess was actually received by such
Guaranty Partner.

(f) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Guaranty Partner for a breach or
violation of the covenants set forth in Section 2.4 shall be a claim a claim
against the Operating Partnership for the Make Whole Amount as set forth in
Section 2.4(e), and no Guaranty Partner shall be entitled to pursue a claim for
specific performance of the covenants set forth in Section 2.4.

Section 2.5 Dispute Resolution. Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Agreement (and any closing document
executed in connection herewith) shall be governed by the dispute resolution
provisions set forth in Section 6.08 of the Contribution Agreement, dated as of
July 24, 2013, by and among the Operating Partnership, the REIT and the
applicable entity in which the Protected Partner or Guaranty Partner, as
applicable, held an equity interest immediately prior to the Formation
Transactions.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Notices. All notices, demands, declarations, consents, directions,
approvals, instructions, requests and other communications required or permitted
by the terms of this Agreement shall be given in the same manner as in the OP
Agreement.

Section 3.2 Titles and Captions. All Article or Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

Section 3.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

 

10



--------------------------------------------------------------------------------

Section 3.4 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain form taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 3.6 Creditors. Other than as expressly set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Operating Partnership.

Section 3.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.

Section 3.8 Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 3.9 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of California, without
regard to the principles of conflicts of law.

Section 3.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of other remaining provisions contained herein shall not be
affected thereby.

Section 3.11 Entire Agreement. This Agreement contains the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
amends, restates and supersedes the OP Agreement and any other prior written or
oral understandings or agreements among them with respect thereto.

Section 3.12 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of the OP Units any rights
whatsoever as stockholders of the REIT, including, without limitation, any right
to receive dividends or other distributions made to stockholders of the REIT or
to vote or to consent or to receive notice as stockholders in respect of any
meeting of stockholders for the election of directors of the REIT or any other
matter.

[Remainder of Page Left Blank Intentionally]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REIT:

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

By:   /s/ Howard Schwimmer   Name: Howard Schwimmer   Title: Co-Chief Executive
Officer

By:   /s/ Michael S. Frankel   Name: Michael S. Frankel   Title: Co-Chief
Executive Officer

 

OPERATING PARTNERSHIP:

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

By:   REXFORD INDUSTRIAL REALTY, INC.
a Maryland corporation, Its General Partner

  By:   /s/ Howard Schwimmer     Name: Howard Schwimmer     Title: Co-Chief
Executive Officer

  By:   /s/ Michael S. Frankel     Name: Michael S. Frankel     Title: Co-Chief
Executive Officer

SIGNATURE PAGE TO TAX MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROTECTED PARTNERS LISTED ON

SCHEDULE I HERETO:

By:  

Rexford Industrial Realty, Inc.,

a Maryland corporation

as attorney-in-fact acting on behalf of the

Protected Partners named on Schedule I

hereto

  By:   /s/ Howard Schwimmer     Name: Howard Schwimmer     Title: Co-Chief
Executive Officer

  By:   /s/ Michael S. Frankel     Name: Michael S. Frankel     Title: Co-Chief
Executive Officer

 

GUARANTY PARTNERS LISTED ON

SCHEDULE II HERETO:

By:  

Rexford Industrial Realty, Inc.,

a Maryland corporation

as attorney-in-fact acting on behalf of the Guaranty Partners named on Schedule
II hereto

  By:   /s/ Howard Schwimmer     Name: Howard Schwimmer     Title: Co-Chief
Executive Officer

  By:   /s/ Michael S. Frankel     Name: Michael S. Frankel     Title: Co-Chief
Executive Officer

SIGNATURE PAGE TO TAX MATTERS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

PROTECTED PARTNERS

Protected Partner 1

Protected Partner 2

Protected Partner 3

Protected Partner 4

Protected Partner 5

Protected Partner 6

Protected Partner 7

Protected Partner 8

Protected Partner 9

Protected Partner 10

Protected Partner 11

Protected Partner 12

Protected Partner 13

Protected Partner 14

Protected Partner 15

Protected Partner 16

Protected Partner 17

Protected Partner 18

Protected Partner 19

Protected Partner 20

Protected Partner 21

Protected Partner 22

Protected Partner 23

Protected Partner 24

Protected Partner 25

Protected Partner 26

Protected Partner 27

Protected Partner 28

Protected Partner 29

Protected Partner 30

Protected Partner 31

Protected Partner 32

Protected Partner 33

Protected Partner 34

Protected Partner 35

Protected Partner 36

Protected Partner 37

Protected Partner 38

Protected Partner 39

Protected Partner 40

Protected Partner 41

Protected Partner 42



--------------------------------------------------------------------------------

Protected Partner 43

Protected Partner 44

Protected Partner 45

Protected Partner 46

Protected Partner 47

Protected Partner 48

Protected Partner 49

Protected Partner 50

Protected Partner 51

Protected Partner 52

Protected Partner 53

Protected Partner 54

Protected Partner 55

Protected Partner 56

Protected Partner 57

Protected Partner 58

Protected Partner 59

Protected Partner 60

Protected Partner 61

Protected Partner 62

Protected Partner 63

Protected Partner 64

Protected Partner 65

Protected Partner 66

Protected Partner 67

Protected Partner 68

Protected Partner 69

Protected Partner 70

Protected Partner 71

Protected Partner 72

Protected Partner 73

Protected Partner 74

Protected Partner 75

Protected Partner 76

Protected Partner 77

Protected Partner 78

Protected Partner 79

Protected Partner 80

Protected Partner 81

Protected Partner 82

Protected Partner 83

Protected Partner 84

Protected Partner 85

Protected Partner 86



--------------------------------------------------------------------------------

Protected Partner 87

Protected Partner 88

Protected Partner 89

Protected Partner 90

Protected Partner 91

Protected Partner 92

Protected Partner 93

Protected Partner 94

Protected Partner 95

Protected Partner 96

Protected Partner 97

Protected Partner 98

Protected Partner 99

Protected Partner 100

Protected Partner 101

Protected Partner 102

Protected Partner 103

Protected Partner 104

Protected Partner 105

Protected Partner 106

Protected Partner 107

Protected Partner 108

Protected Partner 109

Protected Partner 110

Protected Partner 111

Protected Partner 112

Protected Partner 113

Protected Partner 114

Protected Partner 115

Protected Partner 116

Protected Partner 117

Protected Partner 118

Protected Partner 119

Protected Partner 120

Protected Partner 121

Protected Partner 122

Protected Partner 123

Protected Partner 124

Protected Partner 125

Protected Partner 126

Protected Partner 127

Protected Partner 128

Protected Partner 129



--------------------------------------------------------------------------------

Protected Partner 130

Protected Partner 131

Protected Partner 132

Protected Partner 133

Protected Partner 134

Protected Partner 135

Protected Partner 136

Protected Partner 137

Protected Partner 138

Protected Partner 139

Protected Partner 140

Protected Partner 141

Protected Partner 142

Protected Partner 143

Protected Partner 144

Protected Partner 145

Protected Partner 146

Protected Partner 147

Protected Partner 148

Protected Partner 149

Protected Partner 150

Protected Partner 151

Protected Partner 152

Protected Partner 153

Protected Partner 154

Protected Partner 155

Protected Partner 156

Protected Partner 157

Protected Partner 158

Protected Partner 159

Protected Partner 160

Protected Partner 161

Protected Partner 162

Protected Partner 163

Protected Partner 164

Protected Partner 165

Protected Partner 166

Protected Partner 167

Protected Partner 168

Protected Partner 169

Protected Partner 170

Protected Partner 171



--------------------------------------------------------------------------------

Protected Partner 172

Protected Partner 173

Protected Partner 174

Protected Partner 175

Protected Partner 176

Protected Partner 177

Protected Partner 178

Protected Partner 179

Protected Partner 180

Protected Partner 181

Protected Partner 182

Protected Partner 183

Protected Partner 184

Protected Partner 185

Protected Partner 186

Protected Partner 187

Protected Partner 188

Protected Partner 189

Protected Partner 190

Protected Partner 191

Protected Partner 192

Protected Partner 193

Protected Partner 194

Protected Partner 195

Protected Partner 196

Protected Partner 197

Protected Partner 198

Protected Partner 199

Protected Partner 200

Protected Partner 201

Protected Partner 202



--------------------------------------------------------------------------------

SCHEDULE II

GUARANTY PARTNERS

Guaranty Partner 1

Guaranty Partner 2

Guaranty Partner 3

Guaranty Partner 4

Guaranty Partner 5

Guaranty Partner 6

Guaranty Partner 7

Guaranty Partner 8

Guaranty Partner 9

Guaranty Partner 10

Guaranty Partner 11

Guaranty Partner 12

Guaranty Partner 13

Guaranty Partner 14

Guaranty Partner 15

Guaranty Partner 16

Guaranty Partner 17

Guaranty Partner 18

Guaranty Partner 19

Guaranty Partner 20

Guaranty Partner 21

Guaranty Partner 22

Guaranty Partner 23

Guaranty Partner 24

Guaranty Partner 25

Guaranty Partner 26

Guaranty Partner 27

Guaranty Partner 28

Guaranty Partner 29

Guaranty Partner 30

Guaranty Partner 31

Guaranty Partner 32

Guaranty Partner 33

Guaranty Partner 34

Guaranty Partner 35

Guaranty Partner 36

Guaranty Partner 37

Guaranty Partner 38

Guaranty Partner 39

Guaranty Partner 40

Guaranty Partner 41

Guaranty Partner 42



--------------------------------------------------------------------------------

Guaranty Partner 43

Guaranty Partner 44

Guaranty Partner 45

Guaranty Partner 46

Guaranty Partner 47

Guaranty Partner 48

Guaranty Partner 49

Guaranty Partner 50

Guaranty Partner 51

Guaranty Partner 52

Guaranty Partner 53

Guaranty Partner 54

Guaranty Partner 55

Guaranty Partner 56

Guaranty Partner 57

Guaranty Partner 58

Guaranty Partner 59

Guaranty Partner 60

Guaranty Partner 61

Guaranty Partner 62

Guaranty Partner 63

Guaranty Partner 64

Guaranty Partner 65

Guaranty Partner 66

Guaranty Partner 67

Guaranty Partner 68

Guaranty Partner 69



--------------------------------------------------------------------------------

EXHIBIT A

PROTECTED PROPERTIES

RIF I - Don Julian

RIF I - Walnut

RIF I - Lewis

RIF I - Monrovia

RIF I - Mulberry

RIF I - Oxnard

RIF I - Valley

RIF II - Bledsoe

RIF II - Easy Street

RIF II - La Jolla

RIF II - Orangethorpe

RIF II - Pioneer

RIF III - Irwindale

RIF III - Santa Fe Springs

RIF IV - Cornerstone



--------------------------------------------------------------------------------

EXHIBIT B

ESTIMATED ALLOCATIONS OF SECTION 704(c) GAIN

 

Protected Property

  

Protected Partner

   § 704(c) Gain   RIF I - Don Julian   

Protected Partner 203

     22,590      

Protected Partner 204

     112,937      

Protected Partner 205

     24,693      

Protected Partner 206

     22,589      

Protected Partner 207

     22,587      

Protected Partner 208

     22,588      

Protected Partner 209

     112,938      

Protected Partner 210

     33,883      

Protected Partner 211

     22,588      

Protected Partner 212

     56,469      

Protected Partner 213

     79,059      

Protected Partner 214

     112,941      

Protected Partner 215

     33,882      

Protected Partner 216

     112,941      

Protected Partner 217

     56,470      

Protected Partner 218

     112,940      

Protected Partner 219

     1,614,572      

Protected Partner 220

     33,883      

Protected Partner 221

     12,040      

Protected Partner 222

     33,884      

Protected Partner 223

     67,762      

Protected Partner 224

     12,874      

Protected Partner 225

     13,554      

Protected Partner 226

     56,471      

Protected Partner 227

     22,589      

Protected Partner 228

     22,590      

Protected Partner 229

     2,063      

Protected Partner 230

     12,870      

Protected Partner 231

     10,548      

Protected Partner 232

     2,067      

Protected Partner 233

     33,882      

Protected Partner 234

     11,295      

Protected Partner 235

     859,561      

Protected Partner 236

     22,586      

Protected Partner 237

     2,060      

Protected Partner 238

     10,240      

Protected Partner 239

     22,589      

Protected Partner 240

     112,940      

Protected Partner 241

     22,588      

Protected Partner 242

     11,297      

Protected Partner 243

     45,173      

Protected Partner 244

     22,591   



--------------------------------------------------------------------------------

  Protected Partner 245      56,467      Protected Partner 246      112,941     
Protected Partner 247      12,871      Protected Partner 248      45,177     
Protected Partner 249      56,472      Protected Partner 250      50,823     
Protected Partner 251      10,241      Protected Partner 252      22,586     
Protected Partner 253      13,554      Protected Partner 254      56,469     
Protected Partner 255      67,762      Protected Partner 256      45,176     
Protected Partner 257      22,588      Protected Partner 258      22,588     
Protected Partner 259      2,104,670      Protected Partner 260      112,940   
  Protected Partner 261      225,879    RIF I - Walnut   Protected Partner 262
     11,368      Protected Partner 263      56,833      Protected Partner 264   
  12,526      Protected Partner 265      11,367      Protected Partner 266     
11,366      Protected Partner 267      11,367      Protected Partner 268     
56,834      Protected Partner 269      17,051      Protected Partner 270     
11,367      Protected Partner 271      28,417      Protected Partner 272     
39,785      Protected Partner 273      56,835      Protected Partner 274     
17,050      Protected Partner 275      56,835      Protected Partner 276     
28,417      Protected Partner 277      56,834      Protected Partner 278     
802,937      Protected Partner 279      17,051      Protected Partner 280     
6,028      Protected Partner 281      17,051      Protected Partner 282     
34,100      Protected Partner 283      6,472      Protected Partner 284     
6,821      Protected Partner 285      28,417      Protected Partner 286     
11,367      Protected Partner 287      11,368      Protected Partner 288     
1,046      Protected Partner 289      6,470   



--------------------------------------------------------------------------------

  

Protected Partner 290

     5,339      

Protected Partner 291

     1,048      

Protected Partner 292

     17,050      

Protected Partner 293

     5,684      

Protected Partner 294

     427,446      

Protected Partner 295

     11,366      

Protected Partner 296

     1,045      

Protected Partner 297

     5,103      

Protected Partner 298

     11,367      

Protected Partner 299

     56,835      

Protected Partner 300

     11,367      

Protected Partner 301

     5,685      

Protected Partner 302

     22,732      

Protected Partner 303

     11,368      

Protected Partner 304

     28,416      

Protected Partner 305

     56,835      

Protected Partner 306

     6,470      

Protected Partner 307

     168,668      

Protected Partner 308

     174,352      

Protected Partner 309

     171,510      

Protected Partner 310

     5,104      

Protected Partner 311

     11,366      

Protected Partner 312

     6,821      

Protected Partner 313

     174,351      

Protected Partner 314

     34,099      

Protected Partner 315

     22,734      

Protected Partner 316

     11,367      

Protected Partner 317

     11,367      

Protected Partner 318

     1,049,251      

Protected Partner 319

     56,834      

Protected Partner 320

     113,668      

Protected Partner 321

     145,934      

Protected Partner 322

     145,934      

Protected Partner 323

     145,934      

Protected Partner 324

     145,934    RIF I - Lewis   

Protected Partner 325

     13,673      

Protected Partner 326

     68,355      

Protected Partner 327

     14,946      

Protected Partner 328

     13,672      

Protected Partner 329

     13,671      

Protected Partner 330

     13,671      

Protected Partner 331

     68,356      

Protected Partner 332

     20,507      

Protected Partner 333

     13,671      

Protected Partner 334

     34,177      

Protected Partner 335

     47,850   



--------------------------------------------------------------------------------

  

Protected Partner 336

     68,357      

Protected Partner 337

     20,507      

Protected Partner 338

     68,357      

Protected Partner 339

     34,178      

Protected Partner 340

     68,357      

Protected Partner 341

     977,215      

Protected Partner 342

     20,508      

Protected Partner 343

     7,287      

Protected Partner 344

     20,508      

Protected Partner 345

     41,013      

Protected Partner 346

     7,792      

Protected Partner 347

     8,203      

Protected Partner 348

     34,179      

Protected Partner 349

     13,672      

Protected Partner 350

     13,672      

Protected Partner 351

     1,248      

Protected Partner 352

     7,789      

Protected Partner 353

     6,384      

Protected Partner 354

     1,251      

Protected Partner 355

     20,507      

Protected Partner 356

     6,836      

Protected Partner 357

     520,247      

Protected Partner 358

     13,670      

Protected Partner 359

     1,247      

Protected Partner 360

     6,198      

Protected Partner 361

     13,672      

Protected Partner 362

     68,357      

Protected Partner 363

     13,671      

Protected Partner 364

     6,837      

Protected Partner 365

     27,341      

Protected Partner 366

     13,673      

Protected Partner 367

     34,177      

Protected Partner 368

     68,357      

Protected Partner 369

     7,790      

Protected Partner 370

     27,343      

Protected Partner 371

     34,180      

Protected Partner 372

     30,761      

Protected Partner 373

     6,199      

Protected Partner 374

     13,670      

Protected Partner 375

     8,203      

Protected Partner 376

     34,178      

Protected Partner 377

     41,012      

Protected Partner 378

     27,343      

Protected Partner 379

     13,672      

Protected Partner 380

     13,672   



--------------------------------------------------------------------------------

  

Protected Partner 381

     1,273,845      

Protected Partner 382

     68,357      

Protected Partner 383

     136,713    RIF I - Monrovia   

Protected Partner 384

     15,824      

Protected Partner 385

     79,109      

Protected Partner 386

     17,297      

Protected Partner 387

     15,823      

Protected Partner 388

     15,822      

Protected Partner 389

     15,822      

Protected Partner 390

     79,110      

Protected Partner 391

     23,734      

Protected Partner 392

     15,822      

Protected Partner 393

     39,555      

Protected Partner 394

     55,379      

Protected Partner 395

     79,112      

Protected Partner 396

     23,734      

Protected Partner 397

     79,112      

Protected Partner 398

     39,556      

Protected Partner 399

     79,111      

Protected Partner 400

     1,130,966      

Protected Partner 401

     23,734      

Protected Partner 402

     8,434      

Protected Partner 403

     23,735      

Protected Partner 404

     47,466      

Protected Partner 405

     9,018      

Protected Partner 406

     9,494      

Protected Partner 407

     39,556      

Protected Partner 408

     15,823      

Protected Partner 409

     15,824      

Protected Partner 410

     1,445      

Protected Partner 411

     9,015      

Protected Partner 412

     7,389      

Protected Partner 413

     1,448      

Protected Partner 414

     23,734      

Protected Partner 415

     7,912      

Protected Partner 416

     602,100      

Protected Partner 417

     15,821      

Protected Partner 418

     1,443      

Protected Partner 419

     7,173      

Protected Partner 420

     15,823      

Protected Partner 421

     79,112      

Protected Partner 422

     15,822      

Protected Partner 423

     7,913      

Protected Partner 424

     31,643      

Protected Partner 425

     15,824   



--------------------------------------------------------------------------------

  

Protected Partner 426

     39,554      

Protected Partner 427

     79,112      

Protected Partner 428

     9,016      

Protected Partner 429

     31,645      

Protected Partner 430

     39,557      

Protected Partner 431

     35,600      

Protected Partner 432

     7,174      

Protected Partner 433

     15,821      

Protected Partner 434

     9,494      

Protected Partner 435

     39,555      

Protected Partner 436

     47,465      

Protected Partner 437

     31,645      

Protected Partner 438

     15,823      

Protected Partner 439

     15,823      

Protected Partner 440

     1,474,267      

Protected Partner 441

     79,112      

Protected Partner 442

     158,223    RIF I - Mulberry   

Protected Partner 443

     9,086      

Protected Partner 444

     45,424      

Protected Partner 445

     9,932      

Protected Partner 446

     9,085      

Protected Partner 447

     9,085      

Protected Partner 448

     9,085      

Protected Partner 449

     45,424      

Protected Partner 450

     13,628      

Protected Partner 451

     9,085      

Protected Partner 452

     22,712      

Protected Partner 453

     31,798      

Protected Partner 454

     45,425      

Protected Partner 455

     13,627      

Protected Partner 456

     45,425      

Protected Partner 457

     22,712      

Protected Partner 458

     45,425      

Protected Partner 459

     649,386      

Protected Partner 460

     13,628      

Protected Partner 461

     4,842      

Protected Partner 462

     13,628      

Protected Partner 463

     27,254      

Protected Partner 464

     5,178      

Protected Partner 465

     5,451      

Protected Partner 466

     22,713      

Protected Partner 467

     9,085      

Protected Partner 468

     9,086      

Protected Partner 469

     830      

Protected Partner 470

     5,176   



--------------------------------------------------------------------------------

  

Protected Partner 471

     4,242      

Protected Partner 472

     831      

Protected Partner 473

     13,628      

Protected Partner 474

     4,543      

Protected Partner 475

     345,718      

Protected Partner 476

     9,084      

Protected Partner 477

     829      

Protected Partner 478

     4,119      

Protected Partner 479

     9,085      

Protected Partner 480

     45,425      

Protected Partner 481

     9,085      

Protected Partner 482

     4,544      

Protected Partner 483

     18,169      

Protected Partner 484

     9,086      

Protected Partner 485

     22,711      

Protected Partner 486

     45,425      

Protected Partner 487

     5,177      

Protected Partner 488

     18,170      

Protected Partner 489

     22,713      

Protected Partner 490

     20,441      

Protected Partner 491

     4,119      

Protected Partner 492

     9,084      

Protected Partner 493

     5,451      

Protected Partner 494

     22,712      

Protected Partner 495

     27,254      

Protected Partner 496

     18,170      

Protected Partner 497

     9,085      

Protected Partner 498

     9,085      

Protected Partner 499

     846,508      

Protected Partner 500

     45,425      

Protected Partner 501

     90,849    RIF I - Oxnard   

Protected Partner 502

     3,777      

Protected Partner 503

     18,881      

Protected Partner 504

     4,128      

Protected Partner 505

     3,776      

Protected Partner 506

     3,776      

Protected Partner 507

     3,776      

Protected Partner 508

     18,881      

Protected Partner 509

     5,665      

Protected Partner 510

     3,776      

Protected Partner 511

     9,441      

Protected Partner 512

     13,217      

Protected Partner 513

     18,882      

Protected Partner 514

     5,664      

Protected Partner 515

     18,882      

Protected Partner 516

     9,441   



--------------------------------------------------------------------------------

  

Protected Partner 517

     18,881      

Protected Partner 518

     269,926      

Protected Partner 519

     5,665      

Protected Partner 520

     2,013      

Protected Partner 521

     5,665      

Protected Partner 522

     11,329      

Protected Partner 523

     2,152      

Protected Partner 524

     2,266      

Protected Partner 525

     9,441      

Protected Partner 526

     3,776      

Protected Partner 527

     3,777      

Protected Partner 528

     345      

Protected Partner 529

     2,152      

Protected Partner 530

     1,763      

Protected Partner 531

     346      

Protected Partner 532

     5,664      

Protected Partner 533

     1,888      

Protected Partner 534

     143,703      

Protected Partner 535

     3,776      

Protected Partner 536

     344      

Protected Partner 537

     1,712      

Protected Partner 538

     3,776      

Protected Partner 539

     18,882      

Protected Partner 540

     3,776      

Protected Partner 541

     1,889      

Protected Partner 542

     7,552      

Protected Partner 543

     3,777      

Protected Partner 544

     9,440      

Protected Partner 545

     18,882      

Protected Partner 546

     2,152      

Protected Partner 547

     7,553      

Protected Partner 548

     9,441      

Protected Partner 549

     8,497      

Protected Partner 550

     1,712      

Protected Partner 551

     3,776      

Protected Partner 552

     2,266      

Protected Partner 553

     9,441      

Protected Partner 554

     11,328      

Protected Partner 555

     7,553      

Protected Partner 556

     3,776      

Protected Partner 557

     3,776      

Protected Partner 558

     351,862      

Protected Partner 559

     18,881      

Protected Partner 560

     37,763    RIF I - Valley   

Protected Partner 561

     6,786   



--------------------------------------------------------------------------------

  

Protected Partner 562

     33,928      

Protected Partner 563

     7,418      

Protected Partner 564

     6,786      

Protected Partner 565

     6,785      

Protected Partner 566

     6,786      

Protected Partner 567

     33,928      

Protected Partner 568

     10,179      

Protected Partner 569

     6,786      

Protected Partner 570

     16,964      

Protected Partner 571

     23,750      

Protected Partner 572

     33,929      

Protected Partner 573

     10,179      

Protected Partner 574

     33,929      

Protected Partner 575

     16,964      

Protected Partner 576

     33,928      

Protected Partner 577

     485,035      

Protected Partner 578

     10,179      

Protected Partner 579

     3,617      

Protected Partner 580

     10,179      

Protected Partner 581

     20,356      

Protected Partner 582

     3,868      

Protected Partner 583

     4,072      

Protected Partner 584

     16,964      

Protected Partner 585

     6,786      

Protected Partner 586

     6,786      

Protected Partner 587

     620      

Protected Partner 588

     3,866      

Protected Partner 589

     3,169      

Protected Partner 590

     621      

Protected Partner 591

     10,179      

Protected Partner 592

     3,393      

Protected Partner 593

     258,222      

Protected Partner 594

     6,785      

Protected Partner 595

     619      

Protected Partner 596

     3,076      

Protected Partner 597

     6,786      

Protected Partner 598

     33,929      

Protected Partner 599

     6,786      

Protected Partner 600

     3,394      

Protected Partner 601

     13,571      

Protected Partner 602

     6,786      

Protected Partner 603

     16,963      

Protected Partner 604

     33,929      

Protected Partner 605

     3,867      

Protected Partner 606

     13,572   



--------------------------------------------------------------------------------

  

Protected Partner 607

     16,965      

Protected Partner 608

     15,268      

Protected Partner 609

     3,077      

Protected Partner 610

     6,785      

Protected Partner 611

     4,072      

Protected Partner 612

     16,964      

Protected Partner 613

     20,356      

Protected Partner 614

     13,571      

Protected Partner 615

     6,786      

Protected Partner 616

     6,786      

Protected Partner 617

     632,263      

Protected Partner 618

     33,928      

Protected Partner 619

     67,857   



--------------------------------------------------------------------------------

EXHIBIT B

ESTIMATED ALLOCATIONS OF SECTION 704(c) GAIN

 

Protected Property

  

Protected Partner

   § 704(c) Gain  

RIF II - Bledsoe

  

Protected Partner 620

     47,877      

Protected Partner 621

     23,694      

Protected Partner 622

     24,556      

Protected Partner 623

     4,655      

Protected Partner 624

     23,738      

Protected Partner 625

     24,550      

Protected Partner 626

     6,202      

Protected Partner 627

     4,746      

Protected Partner 628

     23,700      

Protected Partner 629

     4,661      

Protected Partner 630

     23,701      

Protected Partner 631

     4,732      

Protected Partner 632

     9,886      

Protected Partner 633

     4,564      

Protected Partner 634

     6,113      

Protected Partner 635

     33,711      

Protected Partner 636

     24,147      

Protected Partner 637

     14,643      

Protected Partner 638

     7,198      

Protected Partner 639

     14,645      

Protected Partner 640

     2,069      

Protected Partner 641

     2,549      

Protected Partner 642

     4,746      

Protected Partner 643

     4,647      

Protected Partner 644

     2,584      

Protected Partner 645

     7,439      

Protected Partner 646

     2,367      

Protected Partner 647

     12,052      

Protected Partner 648

     4,736      

Protected Partner 649

     2,555      

Protected Partner 650

     4,740      

Protected Partner 651

     3,282      

Protected Partner 652

     4,732      

Protected Partner 653

     139,399      

Protected Partner 654

     4,561      

Protected Partner 655

     9,741      

Protected Partner 656

     24,550      

Protected Partner 657

     2,587      

Protected Partner 658

     4,653      

Protected Partner 659

     11,626      

Protected Partner 660

     11,851      

Protected Partner 661

     9,739   



--------------------------------------------------------------------------------

  

Protected Partner 662

     12,044      

Protected Partner 663

     12,069      

Protected Partner 664

     4,736      

Protected Partner 665

     50,480      

Protected Partner 666

     14,412      

Protected Partner 667

     2,367      

Protected Partner 668

     12,048      

Protected Partner 669

     4,750      

Protected Partner 670

     24,141      

Protected Partner 671

     4,559      

Protected Partner 672

     4,736      

Protected Partner 673

     4,570      

Protected Partner 674

     9,888      

Protected Partner 675

     347,886      

Protected Partner 676

     4,740      

Protected Partner 677

     12,065      

Protected Partner 678

     24,564      

Protected Partner 679

     24,552      

Protected Partner 680

     9,917      

Protected Partner 681

     257,446   

RIF II - Easy Street

  

Protected Partner 682

     140,781      

Protected Partner 683

     69,671      

Protected Partner 684

     72,206      

Protected Partner 685

     13,688      

Protected Partner 686

     69,801      

Protected Partner 687

     72,189      

Protected Partner 688

     18,237      

Protected Partner 689

     13,955      

Protected Partner 690

     69,688      

Protected Partner 691

     13,705      

Protected Partner 692

     69,694      

Protected Partner 693

     13,915      

Protected Partner 694

     29,069      

Protected Partner 695

     13,422      

Protected Partner 696

     17,976      

Protected Partner 697

     99,126      

Protected Partner 698

     71,004      

Protected Partner 699

     43,058      

Protected Partner 700

     21,166      

Protected Partner 701

     43,063      

Protected Partner 702

     763,097      

Protected Partner 703

     7,495      

Protected Partner 704

     13,955      

Protected Partner 705

     13,665      

Protected Partner 706

     7,597      

Protected Partner 707

     21,875   



--------------------------------------------------------------------------------

  

Protected Partner 708

     6,960      

Protected Partner 709

     35,438      

Protected Partner 710

     13,926      

Protected Partner 711

     7,512      

Protected Partner 712

     13,938      

Protected Partner 713

     9,650      

Protected Partner 714

     13,915      

Protected Partner 715

     409,899      

Protected Partner 716

     13,410      

Protected Partner 717

     28,644      

Protected Partner 718

     72,189      

Protected Partner 719

     7,608      

Protected Partner 720

     13,682      

Protected Partner 721

     34,185      

Protected Partner 722

     34,848      

Protected Partner 723

     28,638      

Protected Partner 724

     35,416      

Protected Partner 725

     35,489      

Protected Partner 726

     13,926      

Protected Partner 727

     148,434      

Protected Partner 728

     42,377      

Protected Partner 729

     6,960      

Protected Partner 730

     35,427      

Protected Partner 731

     13,966      

Protected Partner 732

     70,987      

Protected Partner 733

     13,405      

Protected Partner 734

     13,926      

Protected Partner 735

     13,439      

Protected Partner 736

     29,075      

Protected Partner 737

     1,022,943      

Protected Partner 738

     13,938      

Protected Partner 739

     35,478      

Protected Partner 740

     72,229      

Protected Partner 741

     72,195      

Protected Partner 742

     29,160   

RIF II - La Jolla

  

Protected Partner 743

     Built-in loss property      

Protected Partner 744

     

Protected Partner 745

     

Protected Partner 746

     

Protected Partner 747

     

Protected Partner 748

     

Protected Partner 749

     

Protected Partner 750

     

Protected Partner 751

     

Protected Partner 752

  



--------------------------------------------------------------------------------

  

Protected Partner 753

     

Protected Partner 754

     

Protected Partner 755

     

Protected Partner 756

     

Protected Partner 757

     

Protected Partner 758

     

Protected Partner 759

     

Protected Partner 760

     

Protected Partner 761

     

Protected Partner 762

     

Protected Partner 763

     

Protected Partner 764

     

Protected Partner 765

     

Protected Partner 766

     

Protected Partner 767

     

Protected Partner 768

     

Protected Partner 769

     

Protected Partner 770

     

Protected Partner 771

     

Protected Partner 772

     

Protected Partner 773

     

Protected Partner 774

     

Protected Partner 775

     

Protected Partner 776

     

Protected Partner 777

     

Protected Partner 778

     

Protected Partner 779

     

Protected Partner 780

     

Protected Partner 781

     

Protected Partner 782

     

Protected Partner 783

     

Protected Partner 784

     

Protected Partner 785

     

Protected Partner 786

     

Protected Partner 787

     

Protected Partner 788

     

Protected Partner 789

     

Protected Partner 790

     

Protected Partner 791

     

Protected Partner 792

     

Protected Partner 793

     

Protected Partner 794

     

Protected Partner 795

     

Protected Partner 796

     

Protected Partner 797

  



--------------------------------------------------------------------------------

  

Protected Partner 798

     

Protected Partner 799

     

Protected Partner 800

     

Protected Partner 801

     

Protected Partner 802

     

Protected Partner 803

     

Protected Partner 804

     

Protected Partner 805

     

Protected Partner 806

     

Protected Partner 807

  

RIF II - Orangethorpe

  

Protected Partner 808

     26,661      

Protected Partner 809

     13,194      

Protected Partner 810

     13,674      

Protected Partner 811

     2,592      

Protected Partner 812

     13,219      

Protected Partner 813

     13,671      

Protected Partner 814

     3,454      

Protected Partner 815

     2,643      

Protected Partner 816

     13,197      

Protected Partner 817

     2,595      

Protected Partner 818

     13,198      

Protected Partner 819

     2,635      

Protected Partner 820

     5,505      

Protected Partner 821

     2,542      

Protected Partner 822

     3,404      

Protected Partner 823

     18,772      

Protected Partner 824

     13,447      

Protected Partner 825

     8,154      

Protected Partner 826

     4,008      

Protected Partner 827

     8,155      

Protected Partner 828

     144,514      

Protected Partner 829

     1,419      

Protected Partner 830

     2,643      

Protected Partner 831

     2,588      

Protected Partner 832

     1,439      

Protected Partner 833

     4,143      

Protected Partner 834

     1,318      

Protected Partner 835

     6,711      

Protected Partner 836

     2,637      

Protected Partner 837

     1,423      

Protected Partner 838

     2,640      

Protected Partner 839

     1,828      

Protected Partner 840

     2,635      

Protected Partner 841

     77,626      

Protected Partner 842

     2,540      

Protected Partner 843

     5,424   



--------------------------------------------------------------------------------

  

Protected Partner 844

     13,671      

Protected Partner 845

     1,441      

Protected Partner 846

     2,591      

Protected Partner 847

     6,474      

Protected Partner 848

     6,600      

Protected Partner 849

     5,423      

Protected Partner 850

     6,707      

Protected Partner 851

     6,721      

Protected Partner 852

     2,637      

Protected Partner 853

     28,110      

Protected Partner 854

     8,025      

Protected Partner 855

     1,318      

Protected Partner 856

     6,709      

Protected Partner 857

     2,645      

Protected Partner 858

     13,443      

Protected Partner 859

     2,539      

Protected Partner 860

     2,637      

Protected Partner 861

     2,545      

Protected Partner 862

     5,506      

Protected Partner 863

     193,724      

Protected Partner 864

     2,640      

Protected Partner 865

     6,719      

Protected Partner 866

     13,679      

Protected Partner 867

     13,672      

Protected Partner 868

     5,522   

RIF II - Pioneer

  

Protected Partner 869

     Built-in loss property      

Protected Partner 870

     

Protected Partner 871

     

Protected Partner 872

     

Protected Partner 873

     

Protected Partner 874

     

Protected Partner 875

     

Protected Partner 876

     

Protected Partner 877

     

Protected Partner 878

     

Protected Partner 879

     

Protected Partner 880

     

Protected Partner 881

     

Protected Partner 882

     

Protected Partner 883

     

Protected Partner 884

     

Protected Partner 885

     

Protected Partner 886

     

Protected Partner 887

     

Protected Partner 888

     

Protected Partner 889

  



--------------------------------------------------------------------------------

  

Protected Partner 890

     

Protected Partner 891

     

Protected Partner 892

     

Protected Partner 893

     

Protected Partner 894

     

Protected Partner 895

     

Protected Partner 896

     

Protected Partner 897

     

Protected Partner 898

     

Protected Partner 899

     

Protected Partner 900

     

Protected Partner 901

     

Protected Partner 902

     

Protected Partner 903

     

Protected Partner 904

     

Protected Partner 905

     

Protected Partner 906

     

Protected Partner 907

     

Protected Partner 908

     

Protected Partner 909

     

Protected Partner 910

     

Protected Partner 911

     

Protected Partner 912

     

Protected Partner 913

     

Protected Partner 914

     

Protected Partner 915

     

Protected Partner 916

     

Protected Partner 917

     

Protected Partner 918

     

Protected Partner 919

     

Protected Partner 920

     

Protected Partner 921

     

Protected Partner 922

     

Protected Partner 923

     

Protected Partner 924

     

Protected Partner 925

     

Protected Partner 926

     

Protected Partner 927

     

Protected Partner 928

     

Protected Partner 929

     

Protected Partner 930

     

Protected Partner 931

     

Protected Partner 932

     

Protected Partner 933

  



--------------------------------------------------------------------------------

EXHIBIT B

ESTIMATED ALLOCATIONS OF SECTION 704(c) GAIN

 

Protected Property

  

Protected Partner

   § 704(c) Gain  

RIF III - Irwindale

  

Protected Partner 934

     17,588      

Protected Partner 935

     17,588      

Protected Partner 936

     8,794      

Protected Partner 937

     35,177      

Protected Partner 938

     17,588      

Protected Partner 939

     4,397      

Protected Partner 940

     17,588      

Protected Partner 941

     7,035      

Protected Partner 942

     35,177      

Protected Partner 943

     15,478      

Protected Partner 944

     5,277      

Protected Partner 945

     3,518      

Protected Partner 946

     6,156      

Protected Partner 947

     17,588      

Protected Partner 948

     7,035      

Protected Partner 949

     4,397      

Protected Partner 950

     3,518      

Protected Partner 951

     4,397      

Protected Partner 952

     1,759      

Protected Partner 953

     7,035      

Protected Partner 954

     8,794      

Protected Partner 955

     3,518      

Protected Partner 956

     3,518      

Protected Partner 957

     8,794      

Protected Partner 958

     3,518      

Protected Partner 959

     3,518      

Protected Partner 960

     17,588      

Protected Partner 961

     3,518      

Protected Partner 962

     8,794      

Protected Partner 963

     8,794      

Protected Partner 964

     7,035      

Protected Partner 965

     3,518      

Protected Partner 966

     8,794      

Protected Partner 967

     8,794      

Protected Partner 968

     8,794      

Protected Partner 969

     17,588      

Protected Partner 970

     14,071      

Protected Partner 971

     3,518      

Protected Partner 972

     7,035      

Protected Partner 973

     5,277      

Protected Partner 974

     7,035      

Protected Partner 975

     8,794      

Protected Partner 976

     769,999   



--------------------------------------------------------------------------------

  

Protected Partner 977

     8,794      

Protected Partner 978

     1,759      

Protected Partner 979

     3,518      

Protected Partner 980

     1,055      

Protected Partner 981

     7,035      

Protected Partner 982

     7,035      

Protected Partner 983

     8,794      

Protected Partner 984

     3,518      

Protected Partner 985

     3,518      

Protected Partner 986

     10,553      

Protected Partner 987

     3,518      

Protected Partner 988

     8,794      

Protected Partner 989

     3,518      

Protected Partner 990

     5,628      

Protected Partner 991

     8,794      

Protected Partner 992

     8,794      

Protected Partner 993

     17,588      

Protected Partner 994

     3,518      

Protected Partner 995

     1,759      

Protected Partner 996

     7,035      

Protected Partner 997

     3,518      

Protected Partner 998

     410,000      

Protected Partner 999

     3,518      

Protected Partner 1000

     3,518      

Protected Partner 1001

     7,035      

Protected Partner 1002

     3,518      

Protected Partner 1003

     8,794      

Protected Partner 1004

     3,518      

Protected Partner 1005

     3,518      

Protected Partner 1006

     8,794      

Protected Partner 1007

     1,055      

Protected Partner 1008

     8,794      

Protected Partner 1009

     3,518      

Protected Partner 1010

     10,553      

Protected Partner 1011

     8,794      

Protected Partner 1012

     3,518      

Protected Partner 1013

     2,638      

Protected Partner 1014

     3,518      

Protected Partner 1015

     22,865      

Protected Partner 1016

     5,863      

Protected Partner 1017

     17,588      

Protected Partner 1018

     8,794      

Protected Partner 1019

     10,553      

Protected Partner 1020

     5,716      

Protected Partner 1021

     8,794      

Protected Partner 1022

     5,277   



--------------------------------------------------------------------------------

  

Protected Partner 1023

     35,177      

Protected Partner 1024

     5,716      

Protected Partner 1025

     7,035      

Protected Partner 1026

     1,055      

Protected Partner 1027

     1,759      

Protected Partner 1028

     24,624      

Protected Partner 1029

     43,971      

Protected Partner 1030

     3,518      

Protected Partner 1031

     4,397      

Protected Partner 1032

     3,518      

Protected Partner 1033

     7,035      

Protected Partner 1034

     3,518      

Protected Partner 1035

     3,518      

Protected Partner 1036

     3,518      

Protected Partner 1037

     35,177      

Protected Partner 1038

     887,945      

Protected Partner 1039

     3,518      

Protected Partner 1040

     3,518      

Protected Partner 1041

     1,759      

Protected Partner 1042

     17,588    RIF III - Santa Fe   

Protected Partner 1043

     Built-in loss property   

Springs

  

Protected Partner 1044

     

Protected Partner 1045

     

Protected Partner 1046

     

Protected Partner 1047

     

Protected Partner 1048

     

Protected Partner 1049

     

Protected Partner 1050

     

Protected Partner 1051

     

Protected Partner 1052

     

Protected Partner 1053

     

Protected Partner 1054

     

Protected Partner 1055

     

Protected Partner 1056

     

Protected Partner 1057

     

Protected Partner 1058

     

Protected Partner 1059

     

Protected Partner 1060

     

Protected Partner 1061

     

Protected Partner 1062

     

Protected Partner 1063

     

Protected Partner 1064

     

Protected Partner 1065

     

Protected Partner 1066

     

Protected Partner 1067

  



--------------------------------------------------------------------------------

  

Protected Partner 1068

     

Protected Partner 1069

     

Protected Partner 1070

     

Protected Partner 1071

     

Protected Partner 1072

     

Protected Partner 1073

     

Protected Partner 1074

     

Protected Partner 1075

     

Protected Partner 1076

     

Protected Partner 1077

     

Protected Partner 1078

     

Protected Partner 1079

     

Protected Partner 1080

     

Protected Partner 1081

     

Protected Partner 1082

     

Protected Partner 1083

     

Protected Partner 1084

     

Protected Partner 1085

     

Protected Partner 1086

     

Protected Partner 1087

     

Protected Partner 1088

     

Protected Partner 1089

     

Protected Partner 1090

     

Protected Partner 1091

     

Protected Partner 1092

     

Protected Partner 1093

     

Protected Partner 1094

     

Protected Partner 1095

     

Protected Partner 1096

     

Protected Partner 1097

     

Protected Partner 1098

     

Protected Partner 1099

     

Protected Partner 1100

     

Protected Partner 1101

     

Protected Partner 1102

     

Protected Partner 1103

     

Protected Partner 1104

     

Protected Partner 1105

     

Protected Partner 1106

     

Protected Partner 1107

     

Protected Partner 1108

     

Protected Partner 1109

     

Protected Partner 1110

     

Protected Partner 1111

     

Protected Partner 1112

     

Protected Partner 1113

  



--------------------------------------------------------------------------------

  

Protected Partner 1114

     

Protected Partner 1115

     

Protected Partner 1116

     

Protected Partner 1117

     

Protected Partner 1118

     

Protected Partner 1119

     

Protected Partner 1120

     

Protected Partner 1121

     

Protected Partner 1122

     

Protected Partner 1123

     

Protected Partner 1124

     

Protected Partner 1125

     

Protected Partner 1126

     

Protected Partner 1127

     

Protected Partner 1128

     

Protected Partner 1129

     

Protected Partner 1130

     

Protected Partner 1131

     

Protected Partner 1132

     

Protected Partner 1133

     

Protected Partner 1134

     

Protected Partner 1135

     

Protected Partner 1136

     

Protected Partner 1137

     

Protected Partner 1138

     

Protected Partner 1139

     

Protected Partner 1140

     

Protected Partner 1141

     

Protected Partner 1142

     

Protected Partner 1143

     

Protected Partner 1144

     

Protected Partner 1145

     

Protected Partner 1146

     

Protected Partner 1147

     

Protected Partner 1148

     

Protected Partner 1149

     

Protected Partner 1150

     

Protected Partner 1151

     

Protected Partner 1152

     

Protected Partner 1153

     

Protected Partner 1154

     

Protected Partner 1155

  



--------------------------------------------------------------------------------

EXHIBIT B

ESTIMATED ALLOCATIONS OF SECTION 704(c) GAIN

 

Property

  

Protected Partner

  

§ 704(c) Gain

RIF IV - Cornerstone

  

Protected Partner 1156

     

Protected Partner 1157

     

Protected Partner 1158

     

Protected Partner 1159

     

Protected Partner 1160

     

Protected Partner 1161

     

Protected Partner 1162

     

Protected Partner 1163

     

Protected Partner 1164

     

Protected Partner 1165

     

Protected Partner 1166

     

Protected Partner 1167

     

Protected Partner 1168

     

Protected Partner 1169

     

Protected Partner 1170

     

Protected Partner 1171

     

Protected Partner 1172

     

Protected Partner 1173

     

Protected Partner 1174

     

Protected Partner 1175

     

Protected Partner 1176

     

Protected Partner 1177

     

Protected Partner 1178

     

Protected Partner 1179

     

Protected Partner 1180

     

Protected Partner 1181

     

Protected Partner 1182

     

Protected Partner 1183

     

Protected Partner 1184

     

Protected Partner 1185

     

Protected Partner 1186

     

Protected Partner 1187

     

Protected Partner 1188

     

Protected Partner 1189

     

Protected Partner 1190

     

Protected Partner 1191

     

Protected Partner 1192

   1,064,377   

Protected Partner 1193

     

Protected Partner 1194

     

Protected Partner 1195

     

Protected Partner 1196

     

Protected Partner 1197

     

Protected Partner 1198

  



--------------------------------------------------------------------------------

  

Protected Partner 1199

     

Protected Partner 1200

     

Protected Partner 1201

     

Protected Partner 1202

     

Protected Partner 1203

     

Protected Partner 1204

     

Protected Partner 1205

     

Protected Partner 1206

     

Protected Partner 1207

     

Protected Partner 1208

     

Protected Partner 1209

     

Protected Partner 1210

     

Protected Partner 1211

     

Protected Partner 1212

     

Protected Partner 1213

     

Protected Partner 1214

     

Protected Partner 1215

     

Protected Partner 1216

     

Protected Partner 1217

   566,746   

Protected Partner 1218

     

Protected Partner 1219

     

Protected Partner 1220

     

Protected Partner 1221

     

Protected Partner 1222

     

Protected Partner 1223

     

Protected Partner 1224

     

Protected Partner 1225

     

Protected Partner 1226

     

Protected Partner 1227

     

Protected Partner 1228

     

Protected Partner 1229

     

Protected Partner 1230

     

Protected Partner 1231

     

Protected Partner 1232

     

Protected Partner 1233

     

Protected Partner 1234

     

Protected Partner 1235

     

Protected Partner 1236

     

Protected Partner 1237

     

Protected Partner 1238

     

Protected Partner 1239

     

Protected Partner 1240

     

Protected Partner 1241

     

Protected Partner 1242

     

Protected Partner 1243

     

Protected Partner 1244

     

Protected Partner 1245

     

Protected Partner 1246

   1,105,847   

Protected Partner 1247

  



--------------------------------------------------------------------------------

EXHIBIT C

REQUIRED LIABILITY AMOUNT

 

GUARANTY PARTNER

   REQUIRED
LIABILITY
AMOUNT  

Guaranty Partner 1

   $ —     

Guaranty Partner 2

   $ 39,110   

Guaranty Partner 3

   $ —     

Guaranty Partner 4

   $ —     

Guaranty Partner 5

   $ —     

Guaranty Partner 6

   $ —     

Guaranty Partner 7

   $ —     

Guaranty Partner 8

   $ 39,108   

Guaranty Partner 9

   $ —     

Guaranty Partner 10

   $ —     

Guaranty Partner 11

   $ —     

Guaranty Partner 12

   $ —     

Guaranty Partner 13

   $ —     

Guaranty Partner 14

   $ —     

Guaranty Partner 15

   $ 17,066   

Guaranty Partner 16

   $ —     

Guaranty Partner 17

   $ —     

Guaranty Partner 18

   $ —     

Guaranty Partner 19

   $ —     

Guaranty Partner 20

   $ 6,534,722   

Guaranty Partner 21

   $ 58,662   

Guaranty Partner 22

   $ —     

Guaranty Partner 23

   $ —     

Guaranty Partner 24

   $ —     

Guaranty Partner 25

   $ 27,881   

Guaranty Partner 26

   $ —     

Guaranty Partner 27

   $ 117,314   

Guaranty Partner 28

   $ 22,646   

Guaranty Partner 29

   $ 30,474   

Guaranty Partner 30

   $ 39,113   

Guaranty Partner 31

   $ —     

Guaranty Partner 32

   $ —     

Guaranty Partner 33

   $ 3,169   

Guaranty Partner 34

   $ —     

Guaranty Partner 35

   $ 686   

Guaranty Partner 36

   $ —     

Guaranty Partner 37

   $ 3,466,580   

Guaranty Partner 38

   $ —     

Guaranty Partner 39

   $ —     



--------------------------------------------------------------------------------

Guaranty Partner 40

   $ 3,146   

Guaranty Partner 41

   $ —     

Guaranty Partner 42

   $ 61,089   

Guaranty Partner 43

   $ 19,560   

Guaranty Partner 44

   $ 78,209   

Guaranty Partner 45

   $ —     

Guaranty Partner 46

   $ 30,217   

Guaranty Partner 47

   $ 195,541   

Guaranty Partner 48

   $ —     

Guaranty Partner 49

   $ —     

Guaranty Partner 50

   $ —     

Guaranty Partner 51

   $ —     

Guaranty Partner 52

   $ —     

Guaranty Partner 53

   $ —     

Guaranty Partner 54

   $ —     

Guaranty Partner 55

   $ —     

Guaranty Partner 56

   $ 87,991   

Guaranty Partner 57

   $ —     

Guaranty Partner 58

   $ —     

Guaranty Partner 59

   $ —     

Guaranty Partner 60

   $ —     

Guaranty Partner 61

   $ —     

Guaranty Partner 62

   $ —     

Guaranty Partner 63

   $ —     

Guaranty Partner 64

   $ —     

Guaranty Partner 65

   $ —     

Guaranty Partner 66

   $ —     

Guaranty Partner 67

   $ 39,109   

Guaranty Partner 70

   $ 6,743,465   

Guaranty Partner 68

   $ 195,532   

Guaranty Partner 69

   $ 391,064   



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

[See Attached]



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY (this “Guaranty”) is made as of [—], 2013, by and among the
guarantors identified on Exhibit A attached hereto (collectively, the
“Guarantors”), and Rexford Industrial Realty, L.P., a Maryland limited
partnership (the “Operating Partnership”) in favor of [—] (the “Lender”).

RECITALS

Pursuant to that certain [—] dated [—], by and among [—] (the “Borrower”) and
Lender (the “Loan Agreement”), the Lender made a loan to the Borrower in the
original maximum principal amount of $[—] (the “Loan”), which Loan is secured
by, among other collateral, [—] (the “Deed of Trust”), which grants to Lender a
security interest in certain real property located in [—] and further described
in the Deed of Trust and related personal property (the foregoing, collectively,
the “Property” and together with any other property securing the Loan, if any,
the “Collateral”). The documents which evidence the Loan or the Collateral,
including, without limitation, the Deed of Trust, are collectively referred to
as the “Loan Documents.”

In order to assure the Borrower’s payment of its obligations under the Loan and
the performance of the Borrower’s obligations under the Loan and the Deed of
Trust, the Guarantors are willing to guarantee a portion of the amounts due
under the Loan on the terms set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantors hereby agree as follows:

1. Guaranty.

(a) If (i) an event of a default which permits the Lender to accelerate the
repayment of the obligations of the Borrower to the Lender secured by the Deed
of Trust (collectively, the “Obligations”) has occurred (such default and
repayment obligation referred to hereinafter as a “Default”), and (ii) the
Lender has accelerated the Loan as a result of such Default, then each
Guarantor, severally and not jointly, absolutely and unconditionally guarantees
and promises to pay directly to the Lender on behalf of the Borrower in lawful
money of the United States of America an amount equal to such Guarantor’s
Guaranty Percentage (as defined below) of the Shortfall Amount (as defined
below); provided that no demand shall be made under this Guaranty for payment by
any Guarantor as a result of a Default (x) until such time as the Lender shall
have fully and completely exercised (and not waived) all rights, powers, and
remedies it has with respect to foreclosure on the Property and pursued all of
its available rights and remedies against other assets of the Borrower which
secure the Loan, if any, and any recoveries from such actions have been applied
to reduce the amount of the Obligations or (y) following the date any such
Default is cured. For purposes of this Guaranty, the following definitions shall
apply. The “Shortfall Amount” shall equal the positive excess of (i) the lesser
of: (A) the aggregate of the “Maximum Liability” (as listed opposite the
Guarantors’ names on Exhibit A attached hereto) of all Guarantors whose
obligations under this Guaranty are then



--------------------------------------------------------------------------------

outstanding; and (B) the aggregate outstanding amount of the Obligations
immediately prior to the Default (the “Aggregate Maximum Liability”), over
(ii) the sum of all cash and other amounts received or otherwise recovered by
the Lender together with the fair market value of the Property obtained by the
Lender (without regard to whether such amounts and value are applied to
principal, interest, late fees, penalties and costs of collection), if any,
after the Default from or on behalf of the Borrower in proceedings against the
Borrower or the Property under the Loan Documents. Each Guarantor’s “Guaranty
Percentage” shall equal the quotient of (i) such Guarantor’s Maximum Liability
(as listed opposite the Guarantors’ names on Exhibit A attached hereto) over
(ii) the Aggregate Maximum Liability. Notwithstanding anything to the contrary
in the foregoing, the maximum amount of each Guarantor’s liability hereunder
shall in no event be greater than the “Maximum Liability” listed opposite the
Guarantor’s name on Exhibit A attached hereto, and under no circumstances shall
a Guarantor be obligated to pay an aggregate amount under this Guaranty in
excess of such Guarantor’s Maximum Liability. The obligations of each Guarantor
hereunder are separate and distinct from the obligations of any other Guarantor
hereunder and are not joint and several.

(b) Notwithstanding any provision to the contrary in this Guaranty, no Guarantor
shall have any obligation to make any payment pursuant to this Guaranty to the
extent that the Default occurs as a result of, or in connection with “material
uninsured damage” to the Property caused by an earthquake or act of terrorism.
For purposes of this Guaranty, the term “material uninsured damage” shall refer
to damage to the Property that is not compensated for by insurance and which is
in an amount greater than twenty percent (20%) of the original principal amount
of the Loan.

2. Term of Guaranty. This Guaranty, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect with respect to each Guarantor as of the earlier of
(a) the date on which the Obligations under the Loan are satisfied in full, or
(b) the Termination Date with respect to such Guarantor. The “Termination Date”
with respect to a Guarantor shall be the effective date set forth in a written
notice from such Guarantor to the Borrower and the Lender, stating that such
Guarantor is terminating its obligations under this Guaranty, provided that
(i) such date shall not be earlier than the earlier of (x) three (3) months
after the date such Guarantor has disposed of all of its equity interest in the
Operating Partnership or (y) six (6) months after such Guarantor has given
written notice to the Operating Partnership that he wishes to be released from
his obligations under this Guaranty, and (ii) the fair market value of the
Collateral exceeds the outstanding balance of the Obligations, including accrued
and unpaid interest, as of the Termination Date. Notwithstanding the foregoing,
the obligations of a Guarantor hereunder shall continue after the Termination
Date with respect to such Guarantor to the extent of any claims that are
attributable fully and solely to an event or action that occurred on or before
the Termination Date with respect to such Guarantor.

3. Remedies. If a Guarantor fails to promptly perform his obligations under this
Guaranty, the Lender may from time to time bring an action at law or in equity,
or both, to compel such Guarantor to perform his obligations hereunder, and to
collect in any such action compensation for all loss, cost, damage, injury and
expense sustained or incurred by the Lender as a consequence of the failure of
such Guarantor to perform his obligations together with interest thereon at the
rate of interest applicable to the principal balance of the Loan.

 

2



--------------------------------------------------------------------------------

4. Rights of the Lender. Without in any manner limiting the generality of the
foregoing, the Borrower, the Lender, or any subsequent holder of the Loan or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Loan or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness pursuant to the Loan,
increase or reduction of the rate of interest payable under the Loan, release,
substitution or addition of any guarantor or endorser and acceptance of any
security for the Loan). The Loan may be extended one or more times without
notice to or consent from the Guarantors, and the Guarantors shall remain at all
times bound to its obligations under this Guaranty, notwithstanding such
extensions.

5. Guarantors’ General Waivers. Until the Obligations are paid in full, each
Guarantor waives: (a) any defense now existing or hereafter arising based upon
any legal disability or other defense of the Borrower, such Guarantor or any
other guarantor or other Person (as defined below), or by reason of the
cessation or limitation of the liability of the Borrower, such Guarantor or any
other guarantor or other Person from any cause other than full payment and
performance of all obligations due under the Loan Documents; (b) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of the Borrower or any other Person, or
any defect in the formation of the Borrower or any other Person; (c) the
unenforceability or invalidity of any security or guarantee or the lack of
perfection or continuing perfection, or failure of priority of any security for
the obligations guarantied hereunder; (d) subject to Section 1(a), any and all
rights and defenses arising out of an election of remedies by the Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Guarantor’s rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise (or any
other comparable laws of any other State applicable to this Guaranty or the
security for the Loan); (e) any defense based upon the Lender’ failure to
disclose to such Guarantor any information concerning Borrower’s or any other
Person’s financial condition or any other circumstances bearing on the
Borrower’s or any other Person’s ability to pay and perform all obligations due
under the Loan or any of the other Loan Documents; (f) any failure by the Lender
to give notice to the Borrower, such Guarantor or any other Person of the sale
or other disposition of security held for the Loan, and any defect in notice
given by the Lender in connection with any such sale or disposition of security
held for the Loan; (g) any failure of the Lender to comply with applicable laws
in connection with the sale or disposition of security held for the Loan,
including, without limitation, any failure by the Lender to conduct a
commercially reasonable sale or other disposition of such security; (h) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal, or that reduces a surety’s or guarantor’s
obligations in proportion to the principal’s obligation; (i) any use of cash
collateral under Section 363 of the Federal Bankruptcy Code; (j) any defense
based upon the Lender’ election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (k) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; and (l) any defense based upon the application by the Borrower
of the proceeds of the Loan for purposes other than the purposes represented by
the Borrower to the Lender or intended or understood by

 

3



--------------------------------------------------------------------------------

the Lender or such Guarantor. Each Guarantor agrees that the payment and
performance of all obligations due under the Loan or any of the other Loan
Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Loan or the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to such Guarantor’s
liability hereunder. Without limiting the generality of the foregoing or any
other provision hereof, and subject to the proviso in Section 1(a), each
Guarantor further waives any and all rights and defenses that such Guarantor may
have because the Borrower’s debt is secured by real property; this means, among
other things, that if the Lender forecloses on any real property collateral,
including the Property, pledged by the Borrower, then the Lender may collect
from such Guarantor in accordance with the terms of this Guaranty even if the
Lender, by foreclosing on the real property collateral, has destroyed any right
such Guarantor may have to collect from the Borrower. Subject to Section 1(a),
the foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses such Guarantor may have because the Borrower’s debt is secured by
real property. Without limiting the generality of the foregoing or any other
provision hereof, until the Obligations are paid in full (and subject to the
provisos set forth in Paragraph 6), and subject to the proviso in Section 1(a),
each Guarantor expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Guarantor under California Civil Code Sections 2787 to 2844,
inclusive, 2846 to 2855, inclusive, 2899 and 3433 and under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726 (or any of such sections), or
any other jurisdiction to the extent the same are applicable to this Guaranty or
the agreements, covenants or obligations of such Guarantor hereunder (or any
other comparable laws of any other State applicable to this Guaranty or the
security for the Loan).

6. Waiver of Rights of Subrogation. Subject to Section 1(a), this is a guarantee
of payment and not of collection, and the obligations of the Guarantors
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of the Guarantors under any other existing or future guaranties
unless said other guaranties are expressly modified or revoked in writing. Each
Guarantor expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which such Guarantor may
now or hereafter have against the Borrower or any other Person directly or
contingently liable for the payment or performance of the Loan or Deed of Trust
(including, without limitation, any property collateralizing the Obligations),
arising solely from the existence or performance of this Guaranty. Each
Guarantor further agrees that it will not enter into any agreement providing,
directly or indirectly, for contribution, reimbursement or repayment by the
Borrower or any other Person on account of any payment by such Guarantor and
further agrees that any such agreement, whether existing or hereafter entered
into, would be void. In furtherance, and not in limitation, of the preceding
waiver, each Guarantor and the Operating Partnership by their acceptance hereof
agree that (i) any payment to the Lender or any Indemnified Party by such
Guarantor pursuant to this Guaranty shall be treated as a contribution by such
Guarantor to the capital of the Operating Partnership, followed by a
contribution by the Operating Partnership to the capital of Borrower, or, if the
Operating Partnership owns Borrower through one or more entities, as a
contribution by the Operating Partnership to the capital of Borrower through
successive contributions through each such entity, and any such payment shall
not cause such Guarantor to be a creditor of the Operating Partnership, the
Borrower or any partner or affiliate thereof, and (ii) such Guarantor shall not
be entitled to, and shall not receive, the return of any such capital
contribution or receive any consideration in exchange therefor (including, but
not limited to, any distribution from the Operating Partnership with respect to
such contribution or interests or units in the Operating Partnership).

 

4



--------------------------------------------------------------------------------

7. Indemnification of Other Parties. If, for any reason, (A) the Operating
Partnership or any of its partners or affiliates, other than Borrower (each, an
“Indemnified Party”), is required to make (i) any payment to the Lender or
(ii) any contribution to the Operating Partnership or the Borrower with respect
to the portion of the Loan for which a payment pursuant to this Guaranty is
required, or (B) the Lender’ ability to make a claim against any Guarantor is
reduced solely as a result of the Lender’s concurrent status as an Indemnified
Party (collectively, an “Indemnified Party Outlay”), each Guarantor shall
absolutely and unconditionally reimburse the Indemnified Party for, or pay to
the Lender (as applicable), the lesser of (i) such Guarantor’s Guaranty
Percentage of the full amount of such Indemnified Party Outlay or (ii) the
maximum amount such Guarantor would have been obligated to pay the Lender under
Paragraph 1 hereof had such payment not been made by the Indemnified Party or
had such reduction not occurred and provided the conditions set forth in
Paragraph 1 hereof triggering such obligations by such Guarantor shall have
occurred. Each Guarantor shall reimburse the Indemnified Party, or make a
payment to the Lender, as and to the extent required by this Paragraph 7 within
60 days after receiving written notice of an Indemnified Party Outlay from the
Indemnified Party. It is intended that each Indemnified Party be a third party
beneficiary of the obligations of the Guarantors under this Paragraph 7, and
that each Indemnified Party shall have the right to enforce the obligations of
the Guarantors hereunder, except as expressly provided in this Guaranty. Any
payments to an Indemnified Party or the Lender hereunder shall for all purposes
hereunder be treated by each Guarantor and the Operating Partnership as capital
contributions by each Guarantor to the Operating Partnership, followed by
capital contributions by the Operating Partnership to the Borrower, or, if the
Operating Partnership owns Borrower through one or more entities, as a
contribution by the Operating Partnership to the capital of Borrower through
successive contributions through each such entity, in accordance with the
provisions of Paragraph 6 above.

8. Unsecured Obligations. This Guaranty is not secured and shall not be deemed
to be secured by any security instrument unless such security instrument
expressly recites that it secures this Guaranty. Notwithstanding the foregoing,
in no event shall the Deed of Trust secure this Guaranty.

9. Understanding With Respect to Waivers. Each Guarantor warrants and agrees
that each of the waivers set forth in this Guaranty are made with such
Guarantor’s full knowledge of their significance and consequences, and that
under the circumstances the waivers are reasonable and not contrary to public
policy or law. If any of said waivers shall hereafter be determined by a court
of competent jurisdiction to be contrary to any applicable law or against public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

10. Rules of Construction. The term “Borrower” as used herein shall include the
Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the Borrower under
the Loan or any of the other Loan Documents. The term “Person” as used herein
shall include any individual, corporation, partnership, limited liability
company, trust or other legal entity of any kind whatsoever. When the context
and construction so require, all words used in the singular herein shall be
deemed to have been used in the plural and vice versa. All headings appearing in
this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.

 

5



--------------------------------------------------------------------------------

11. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. EACH GUARANTOR AND ALL PERSONS AND ENTITIES IN ANY
MANNER OBLIGATED TO THE LENDER UNDER THIS GUARANTY CONSENT TO THE JURISDICTION
OF ANY FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW (OR THE
LAW OF ANY OTHER STATE APPLICABLE TO THIS GUARANTY OR THE SECURITY FOR THE
LOAN).

12. Disclosure. The Operating Partnership shall furnish a copy of this Guaranty
to the Lender immediately after its execution by the Guarantors.

13. No Assignment. None of the parties shall be entitled to assign their rights
or obligations under this Guaranty to any other Person without the written
consent of the other parties.

14. Entire Agreement. The Guarantors, the Operating Partnership and, by the
Lender’s acceptance of the delivery of a copy of this Guaranty pursuant to
Paragraph 12, the Lender agree that this Guaranty contains the entire
understanding and agreement between them with respect to the subject matter
hereof and cannot be amended, modified or superseded, except by an agreement in
writing signed by all of such parties in accordance with Paragraph 16.

15. Notices. Any notice given pursuant to this Guaranty shall be in writing and
shall be deemed given when delivered personally to the other party, or sent by
registered or certified mail, postage prepaid, to the addresses listed below or
to such other address with respect to which notice is subsequently provided in
the manner set forth above.

[—]

[—]

[—]

[—]

[—]

[—]

16. Amendments. This Guaranty shall not be modified, amended or (except as
expressly provided herein) terminated in a manner which is materially adverse to
the Lender, the Borrower or any Indemnified Party without the written consent of
such party.

17. Miscellaneous. The provisions of this Guaranty shall bind and benefit, the
heirs, executors, administrators, legal representatives, successors and assigns
of each Guarantor, the Borrower, the Lender and the Indemnified Parties. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.

 

6



--------------------------------------------------------------------------------

18. Counterparts. This Guaranty may be executed in counterparts (including by
scan or facsimile) with the same effect as if all parties hereto had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument.

19. Condition of the Borrower. The Guarantors are not relying in any manner upon
any representation or statement of the Lender or any other Person. Each
Guarantor hereby represents and warrants that it is not relying upon or
expecting the Lender to furnish to it any information now or hereafter in the
Lender’s possession concerning the same or any other matter. By executing this
Guaranty, each Guarantor knowingly accepts the full range of risks encompassed
within a contract of this type, which risks it acknowledges. The Guarantors
shall have no right to require the Lender to obtain or disclose any information
with respect to the Obligations, the financial condition or character of the
Property, the Borrower’s ability to pay or perform the Obligations, the
existence or non-existence of any guaranties of all or any part of the
Obligations, any action or non-action on the part of the Lender, the Borrower or
any other Person, or any other matter, fact or occurrence whatsoever.

20. Ambiguity. Each Guarantor hereby waives any provision of law (including
without limitation California Civil Code section 1654) (or any other comparable
laws of any other State applicable to this Guaranty or the security for the
Loan) to the effect that an ambiguity in a contract or agreement should be
interpreted against the party that drafted the contract or agreement or was
responsible for the drafting of the contract or agreement.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have duly authorized and executed this
Guaranty as of the date first above written.

 

GUARANTORS:  

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

BORROWER:

[—], a [—]

 

By: Rexford Industrial Realty, L.P., a

Maryland limited partnership, its [—]

    By: Rexford Industrial Realty, Inc., a Maryland corporation, its general
partner     By:           Name:       Title:     By:           Name:      
Title:

 

OPERATING PARTNERSHIP Rexford Industrial Realty, L.P., a Maryland limited
partnership     By: Rexford Industrial Realty, Inc., a Maryland corporation, its
general partner     By:           Name:       Title:     By:           Name:    
  Title:

 

9



--------------------------------------------------------------------------------

Exhibit A

 

Guarantors

   Maximum
Liability    Current
Guaranty
Percentage                                                                 

 

  

 

 

 

Aggregate Maximum Liability

        100 %    

 

  

 

 

 